OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                OFFICIAL BUSINES^^a^***** <f^P°\
                                     ife"
               STATE OF TEXAS?''' -pflf  -                       3   >TSy V '.-lJ- A' HTNEV BOWES
               PENALTY F©r y '*"* £j "*
                       rg use;                                   02 iM             $©a2@s
 12/3/2014                       -1 s«
                                                                 0004279596         DEC08 2014

 VAUGHN, CHARLES EDWARDriTMfNa^5^AMA^DFR°WR-8?Il5 01
 On, this day, the application forv;11 rQZWit.of Habeas Corpus has been received
 and presented to the Court.       Vv.c-r'v-'•     -"
                                                                         Abel Acosta, Clerk

                               CHRISTOPHER HSm/ARREN
                               1314 TEXAS AVE., SLIITE 712
                               HOUSTON, TX 7700;




N3B   77002                    •^r''Ml'll'ni''h|j|iiii'>hHiililil]|imi'i'','lHlrl'